Appeal by the People from an order of the Supreme Court, Queens County, dated July 22, 1974, which granted defendant’s motion to suppress certain evidence. Order reversed, on the law and the facts, and motion denied. At the suppression hearing, the arresting officers both testified that when they went to arrest the defendant’s wife for menacing another woman, she told them that if the complainant was going to have her arrested then she, defendant’s wife, would show the police how defendant was supporting the complainant. She then told the police to look in the bedroom. One of the officers discovered policy slips between the mattress and box spring of the bed. It is clear from the circumstances that the defendant’s wife had no intention of strictly limiting the search to the bedroom without including the area between the mattress and box spring of the bed. The genesis of the transaction shows that her main purpose was that the police find the policy slips and that she consented to a search of whatever area was necessary to uncover those slips. Rabin, Acting P. J., Hopkins, Martuscello, Christ and Shapiro, JJ., concur.